—Orders, Supreme Court, New York County (Richard Braun, J.; Judith Gische, J.), entered September 27, 2001, March 15, 2002 and May 17, 2002, which, inter alia, directed defendant to pay plaintiff temporary maintenance and child support and post security therefor, pay plaintiff interim counsel fees, pay for a forensic accounting of the parties’ business, and surrender his passport to the court, and awarded plaintiff exclusive use and occupancy of one of the parties’ vacation homes, unanimously affirmed, without costs.
Defendant fails to show that he is financially unable to pay the subject temporary awards of maintenance and child support or other exigent circumstances warranting appellate modification thereof, or that he is not presently far better situated than plaintiff to bear the bulk of litigation costs (see Anonymous v Anonymous, 241 AD2d 353; Charpie v Charpie, 271 AD2d 169, 171-172). All issues regarding the vacation properties would be best resolved at a speedy trial. We have considered and rejected defendant’s other contentions. Concur — Buckley, J.P., Ellerin, Lerner, Friedman and Marlow, JJ.